               Case 3:19-cv-05419-SK Document 18 Filed 11/26/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff/Attorney

 6
 7                                     UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                        SAN FRANCISCO DIVISION

10
     MARK L. JAVITCH                                          Case No.: 3:19-cv-05419-SK
11
                          Plaintiff,
12                                                            NOTICE OF VOLUNTARY DISMISSAL
     v.
13   WEB LISTING EXPERTS LLC, et. al.
14                       Defendants.
15
16           Plaintiff MARK L. JAVITCH, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), gives
17   notice that it hereby voluntarily dismisses all Defendants, without prejudice, with each side bearing its
18
     own costs and attorney’s fees. The dismissal shall convert to a dismissal with prejudice on March 6,
19
     2020.
20
21
22   Dated: November 26, 2019

23
24
                                                   Respectfully submitted,
25
26
                                                   By: /s/ Mark L. Javitch         .
27
                                                          1
28                                                                                              3:19-cv-05419-SK
     Case 3:19-cv-05419-SK Document 18 Filed 11/26/19 Page 2 of 2




 1                              Mark L. Javitch (SBN 323729)
                                Javitch Law Office
 2                              480 S. Ellsworth Ave.
                                San Mateo, CA 94401
 3                              Telephone: 650-781-8000
 4                              Facsimile: 650-648-0705
                                mark@javitchlawoffice.com
 5                              Plaintif/Attorney

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      2
28                                                                  3:19-cv-05419-SK
